OPINION
PER CURIAM:
Examination of the evidence adduced herein, convinces the members of this court that the real estate sought to be sold is being sold by The Sumner Property Co., a distinct corporate entity, and not by the superintendent of banks of Ohio.
Compliance with the provisions of §710-95 GC, is not required of private corporations.
The prayer of the petition of the plaintiff (appellant) is denied, and the petition dismissed, at appellant’s costs.
WASHBURN, PJ., DOYLE, J., & STEVENS, J., concur.